          Case 1:19-cr-00135-DMT Document 47 Filed 03/02/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

United States of America,                     )
                                              )
               Plaintiff,                     )       ORDER
                                              )
       vs.                                    )
                                              )
Davante Curry,                                )       Case No. 1:19-cv-135
                                              )
               Defendant.                     )


       On February 22, 2021, defendant’s court-appointed counsel filed a motion to withdraw as

counsel of record for defendant, citing his difficulties in reaching defendant. Defendant was

previously released by the court on conditions to his residence in Michigan pending final disposition

of this matter. Defendant’s court-appointed counsel resides in Bismarck, North Dakota.

       Pursuant to its discussion with defendant and counsel during an ex parte conference held on

March 2, 2021, the court DENIES counsel’s motion to withdraw (Doc. No. 41). For defendant’s

benefit, to ensure that he remains in regular contact with counsel, the court shall modify his

conditions of release as follows. Defendant shall, at a minimum, call counsel every Wednesday at

11:30 a.m. Eastern Time/ 10:30 a.m. Central Time. All other conditions of release previously

imposed by the court on defendant remain in effect.

       IT IS SO ORDERED.

       Dated this 2nd day of March, 2021.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court
